Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2019 and May 18, 2020 were considered by the examiner.  The Examiner would like to note that the application 15/305579 includes the copies of the foreign patents and Non-Patent Literature associated with items B1-B31, B33-B49, and C1-C19 that are cited on the IDS filed on June 24, 2019.
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “the motor is disposed outside the casing“, however, claim 25, which it depends from already recited “a motor disposed in the interior volume”, and therefore, the claim is indefinite since it is unclear if the motor is intended to be disposed in the interior volume or outside the casing (i.e. outside the interior volume).  It is noted that the casing “defining an interior volume, and therefore, the limitation has to be either or and cannot be both in and out of the interior volume/casing.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38 and 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 38 is already recited in claim 25, and therefore, claim 38 does not further limit the claims that it depends from.  Claim 39 recites “the motor is disposed outside the casing“, however, claim 25, which it depends from already recited “a motor disposed in the interior volume”, and therefore, contradicts the limitations in claim 39.  Since claim 39 appears to be undoing the claim limitation in claim 25, it therefore, does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 34-36, 38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over KIMBERLIN (US Patent Publication US 2012/0213657 A1) in view of SCHUELLER (U.S. Patent 2,918,209).
Regarding claims 25 and 38, KIMBERLIN discloses:  a pump (see Abstract) comprising: 
a casing (see Figures 1 and 2, which shows a casing (18, 20, 12)) defining an interior volume (see Figures 1-3, which shows that there is an interior volume in the casing), the casing including a first port (24) in fluid communication with the interior 
a first gear (30) disposed within the interior volume (see Figure 2), the first gear having a first gear body and a plurality of first gear teeth (31) (see Figure 2, ¶0022-¶0023); 
a second gear (32) disposed within the interior volume (see Figure 2), the second gear having a second gear body and a plurality of second gear teeth (33) projecting radially outwardly from the second gear body (see Figure 2, ¶0022-¶0023), the second gear is disposed such that a first face of at least one tooth of the plurality of first gear teeth meshes with a second face of at least one tooth of the plurality of second gear teeth when the first gear is rotated (see Figure 2, ¶0022-¶0023); 
a motor (12) disposed in the interior volume (see Figures 1 and 2), the motor to rotate the first gear about a first axial centerline of the first gear in a first direction to transfer a fluid from the first port to the second port along a first flow path (see Figures 1-3, ¶0022-¶0023), a meshing force from the first face to rotate the second gear about a second axial centerline of the second gear in a second direction (see Figures 1-3, ¶0022-¶0023) to transfer the fluid from the first port to the second port along a second flow path (see Figure 2, ¶0022-¶0023).
KIMBERLIN fails to disclose at least one flow-through shaft disposed in at least one of the motor, the first gear and second gear, each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid chamber of a storage device and a second end of the through-passage, which is 
Regarding claims 25 and 38, SCHUELLER teaches:  at least one flow-through shaft (24) disposed in at least one of the motor (28, 29), the first gear (34) and second gear (29) (see Figures 1-9), each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid chamber (16, 20, 16a, 18a, 20a, 16b, 18b, 20b) of a storage device and a second end of the through-passage, which is opposite the first end, is configured to be in fluid communication with the first port or the second port (see Figures 2, 3, 5, 6, 8, and 9) (Column 4, line 3 - Column 5, line 34).  SCHUELLER also teaches locating the motor inside the gears (see Figures 1-9).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have located the motor in the pump of KIMBERLIN inside the drive gear, in order to reduce the size of the pump.  Utilizing known locations for the drive motor (such as interior to the gear as taught by SCHUELLER) requires only routine skill in the art to apply the same technique to the pump of KIMBERLIN, in order to obtain the advantage of a compact pump.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have at least one flow-through shaft disposed in at least one of the motor, the first gear and second gear, each of the at least one flow-through shaft having a through passage along an axial centerline of the respective flow-through shaft such that a first end of the through-passage is in fluid communication with a fluid 
Regarding claim 34, SCHUELLER further teaches:  the at least one flow-through shaft includes a first flow-through shaft and a second flow-through shaft (see Figures 2, 3, 5, 6, 8, and 9, Column 3, lines 58-68, which discloses the flow in Figure 3 thru the first and second flow-through shafts), and the first flow-through shaft is disposed in the motor and the second flow-through shaft is disposed in the second gear is an obvious (see Figures 1-9 of SCHUELLER, which discloses that there is a flow-through shaft in each of the gears, where there is also a motor disclosed in each of the gears of SCHUELLER.  The combination of KIMBERLIN/ SCHUELLER requires one motor, due to the intermeshing teeth as disclosed by the operation of KIMBERLIN, so the combination of KIMBERLIN/ SCHUELLER would obviously result in the first flow-through shaft is disposed in the motor and the second flow-through shaft is disposed in the second gear, due to the advantages discussed above (i.e. compact pump due to locating the motor in the gear, as well as, improved cooling of the motor and the gears due to the flow-through shafts).
 Regarding claim 35, SCHUELLER teaches:  the first gear body includes a cylindrical opening along the first axial centerline for accepting the motor (see Figures 1, 4, and 7), 

wherein the rotor is coupled to the first gear to rotate the first gear about the first axial centerline in the first direction (see Figures 1, 4, and 7, where the rotor and the first gear are integral with one another, and therefore, are considered coupled; the first fear rotates about the first axial centerline in a first direction as shown by the arrows), and 
wherein the at least one flow-through shaft include a first flow-through shaft that is disposed in the motor (see Figures 1-9, which shows that first flow-through shaft is disposed in the motor). 
Regarding claim 36, SCHUELLER further teaches:  the first gear is disposed radially outward of the rotor and supported by the rotor (see Figures 1-9, where the first gear is disposed radially outward of the rotor (33a), the rotor components are attached via bolts (37)). 
Regarding claim 40, KIMBERLIN further discloses:  that the pump pumps liquids (see ¶0003 of KIMBERLIN), however, the modified pump of KIMBERLIN / SCHUELLER fails to specifically disclose the liquid pumped is a hydraulic fluid. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the fluid be a hydraulic fluid in the modified pump of KIMBERLIN/ SCHUELLER, since utilizing a pump that is designed to pump liquids to pump a hydraulic fluid requires only routine skill in the art, since a hydraulic fluid is a liquid.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (1987).  The fluid that is pumped does not change the structure of the modified pump of KIMBERLIN/ SCHUELLER.
Regarding claim 41, KIMBERLIN discloses:  the fluid is water (¶0004 and ¶0019). 
Regarding claims 42 and 43, the modified pump of KIMBERLIN/ SCHUELLER fails to disclose:  the pump operates in a range of 1 rpm to 5000 rpm. 
The current disclosure does not recite any criticality of the operating range of 1 rpm to 5000 rpm (see ¶0087 that any operating range is possible).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the pump operate in the range of 1 rpm to 5000 rpm because Applicant has not disclosed that using this specific range provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified pump of KIMBERLIN/SCHUELLER, and Applicant's invention, to perform equally well.
Therefore, it would have been prima facie obvious to modify the pump of KIMBERLIN/SCHUELLER to obtain the invention as specified in claims 42 and 43 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of KIMBERLIN/SCHUELLER. 

Allowable Subject Matter
Claims 26-33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
EXAMINER’S COMMENT
The Examiner would like to note that there is no power of attorney that is filed.  In order to aid in compact prosecution, the Examiner recommends that a power of attorney is filed in the application.  An application data sheet does not replace a formal power of attorney.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARY DAVIS/
Primary Examiner
Art Unit 3746